82457: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34264: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82457


Short Caption:IN RE: DISCIPLINE OF ROBERT DRASKOVICHCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:ParraguirreCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeEglet AdamsRobert M. Adams
							(Eglet Adams)
						


RespondentState Bar of NevadaDaniel T. Young
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/10/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


02/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I. (SC).21-03973




02/10/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. II. (SC).21-03975




02/10/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-03977




02/22/2021Notice/IncomingFiled Notice of Appearance (Dennis L. Kennedy and Joshua P. Gilmore of the law firm Bailey Kennedy hereby enter their appearance as counsel of record for respondent, Robert M. Draskovich, Jr.). (SC)21-05209




02/24/2021Notice/IncomingFiled Appellant's Notice Regarding Case. (SC)21-05490




03/12/2021BriefFiled Respondent's (Appellant's) Opening Brief. (SC)21-07222




03/19/2021MotionFiled Motion of Eglet Adams for Leave to File Amicus Curiae Brief in Support of Respondent, Robert M. Draskovich, Esq.'s Opening Brief. (SC)21-08042




03/19/2021BriefFiled Amicus Curiae Brief in Support of Respondent Robert M. Draskovich, Esq.'s Opening Brief. (SC)21-08043




04/12/2021BriefFiled Respondent's Answering Brief. (SC)21-10559




04/22/2021Order/ProceduralFiled Order Granting Motion.  The law firm Eglet Adams has filed an unopposed motion for leave to file a brief of amicus curiae in support of appellant Robert Draskovich, Jr.  Cause appearing, the motion is granted.  The amicus brief was filed on March 19, 2021.  The State Bar of Nevada shall have 14 days from the date of this order to file and serve a response to the amicus brief that does not exceed 10 pages or the equivalent type-volume limitation.  If the State Bar does not wish to file a response, it shall so notify this court, in writing, within the same time period.  Draskovich shall have 30 days from service of the response or the notice that no response will be filed to file and serve any reply brief.21-11650




04/22/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC).


05/04/2021Notice/IncomingFiled Respondent State Bar of Nevada's Motion of Intent Not to File a Response to Amicus Brief. (SC)21-12814




06/03/2021BriefFiled Respondent's (Appellant's) Reply Brief. (SC)21-15860




12/01/2021Order/Dispositional BarFiled Order of Public Reprimand. "We hereby publicly reprimand attorney Robert Draskovich for violating RPC 1.6(a) (confidentiality) and RPC 1.9(c) (duty to former clients).  Also, Draskovich must pay the costs of the disciplinary proceeding plus $1,500 under SCR 120, within 30 days from the date of this order." NNP21-EC/KP/DH. (SC).21-34264





Combined Case View